UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4364


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL EARL JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:14-cr-00044-FL-1)


Submitted:   March 17, 2016                 Decided:   April 14, 2016


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Phillip A. Rubin, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Daniel Earl Johnson appeals the district court’s judgment

after    pleading   guilty     to       being   a     felon   in    possession      of    a

firearm and ammunition in violation of 18 U.S.C. §§ 922(g)(1),

924 (2012).      The district court sentenced Johnson at the bottom

of his Guidelines range to 110 months in prison.                       On appeal, he

contends the district court erred in calculating his Guidelines

range by applying an official victim enhancement and denying him

a reduction for acceptance of responsibility.                      We affirm.

     We review the reasonableness of a sentence for abuse of

discretion.      United States v. Lymas, 781 F.3d 106, 111 (4th Cir.

2015) (citing Gall v. United States, 552 U.S. 38, 41 (2007)).

In   determining     whether        the    advisory         Guidelines      range       was

properly    calculated,      we     review      the    district      court’s      factual

findings   for    clear    error     and    its     legal     conclusions      de   novo.

United States v. Dodd, 770 F.3d 306, 309 (4th Cir. 2014), cert.

denied, 135 S. Ct. 1514 (2015).

     Johnson first contends the district court erred by applying

an official victim enhancement under U.S. Sentencing Guidelines

Manual § 3A1.2(c)(1) (2014).               “Section 3A1.2(c)(1) provides for

a six-level enhancement where a defendant ‘in a manner creating

a substantial risk of serious bodily injury,’ and ‘knowing or

having   reasonable       cause    to    believe      that    a    person   was     a   law

enforcement officer, assaulted such officer during the course of

                                           2
the offense or immediate flight therefrom.’”                             United States v.

Hampton,      628    F.3d     654,      659    (4th       Cir.       2010)   (quoting    USSG

§ 3A1.2(c)(1)).            “As the Sentencing Guidelines do not provide a

definition of ‘assault,’ we turn to the common meaning of the

word for guidance.”           Id. at 660 (citation omitted).

       In this case, there was evidence that Johnson pointed a

loaded firearm at a police officer while fleeing from police.

On appeal, Johnson argues that he did not assault the officer

because the officer did not see the gun “until after the gun was

said    to   have    been     pointed     in       his    direction.”         However,    the

officer was chasing Johnson as a suspect leaving a scene where

gun shots had been fired, and the officer testified that Johnson

turned back towards the officer while running and extended his

arm    straight      out    and   pointed      it        at    the   officer,   making    eye

contact and seeming to adjust his arm to track the officer's

movement.       This lead the officer to believe that Johnson was

pointing a gun at him and prompted the officer to raise his own

weapon.      The belief was confirmed moments later when the officer

saw the gun in Johnson’s hand, causing the officer to slow down

because he was scared that Johnson was going to shoot him.                                We

conclude the evidence was sufficient to support the enhancement.

       Johnson also contends the district court erred by denying

him    a   reduction       for    acceptance        of        responsibility    under    USSG

§ 3E1.1      based   on     his   new    criminal         conduct      committed   in    jail

                                               3
while he was awaiting sentencing in this case.                                 Specifically, he

was   charged       with        felony      assault         with     physical     injury      on    a

detention employee.              On appeal, he argues that his “difficulties

at    the     jail        had    nothing         to        do   with      his    violation         of

§ 922(g)(1),” and he should have received the reduction.

      “The     decision          to     grant         an    acceptance-of-responsibility

reduction      often        depends         on     the       actions      of    the    defendant

following his or her arrest or plea.”                              United States v. Dugger,

485 F.3d 236, 240 (4th Cir. 2007).                              District courts consider

several factors when evaluating whether a defendant has clearly

demonstrated acceptance of responsibility, including “truthfully

admitting the conduct comprising the offense(s) of conviction,”

“voluntary      termination            or   withdrawal          from      criminal     conduct,”

“voluntary          surrender          to    authorities             promptly         after     the

commission          of     the        offense,”            “post-offense         rehabilitative

efforts,”      and        “timeliness            of     the     defendant’s        conduct         in

manifesting         the    acceptance         of       responsibility.”            Id.    at    239

(citation and internal quotation marks omitted).                                “A guilty plea

may be evidence of acceptance, but it does not, standing alone,

entitle a defendant to a reduction as a matter of right.”                                       Id.

(citation and internal quotation marks omitted).

      We will uphold a district court’s decision under § 3E1.1

unless      there    is    evidence         compelling          us   to   conclude       that   the

court committed clear error.                     Id.       We “must give great deference

                                                   4
to the district court’s decision because the sentencing judge is

in   the   best     position    to    evaluate     the    defendant’s      acts   and

statements    to     determine       whether   the    defendant      has    accepted

responsibility for his or her criminal conduct.”                    Id.     Based on

our review of the record, we conclude that the district court

did not clearly err in denying Johnson the § 3E1.1 reduction.

      Accordingly, we affirm the district court’s judgment.                        We

dispense     with    oral      argument    because        the    facts    and   legal

contentions    are    adequately       presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          5